DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Applicant fails to show “a gimbal.”  In Figure 1, applicant points to reference numeral 30 for the “gimbal” mechanism and relies on what is known in the art to fill in the details.  Yet, applicant does not show perpendicular pivots which is a defining feature of a “gimbal” mechanism.  
Applicant also does not show a releasable connection between the gimbal 30 and the robot arm 34 as required in claim 8 (“releasably attaching said gimbal to a robotic arm movably attached to a base and in electronic communication with said pressure sensor”).  
Applicant has not shown “wherein said sanding mechanism further comprises two or more independently rotating drive shafts, radial plates and sanding disks” as in claim 18.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Interpretation
Applicant claims “a gimbal” in claim 1.  However, applicant has not described what structure is required by the term “gimbal,” and instead relies upon the interpretation of the term from one of ordinary skill in the art to fill in the structure absent from the specification.  
The basic definition of a gimbal is a pivoted support that permits rotation of an object about an axis (“Gimbal”, Wikipedia).  However, there are various types of gimbals, including rings, a Cardan joint suspension, and connected rotatable posts.  It is unclear from the specification, including the Figure, which points to numeral 30 to show the structure of the gimbal, whether the definition is to the broad definition of “a pivoted support that permits rotation of an object about an axis” or something more specific.  
In order to avoid inadvertently excluding one of the more specific definitions, and in order to prevent the term “gimbal” from being read more broadly later in prosecution or after allowance, the examiner will apply broadest reasonable interpretation in an effort to include all definitions of gimbal.  Therefore, the gimbal will be considered as “a pivoted support that permits rotation of an object about an axis” (“Gimbal,” Wikipedia.org).  This corresponds with the Merriam-Webster dictionary definition of “gimbal” which states that it is any structure capable of “[suspending a body] so that [the body] will remain level when [the body’s] support is tipped,” which is can be accomplished with a pivot (a horizontal pivot in the case of being “level”) (“gimbal,” Merriam-Webster Online Dictionary).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, and 17, and those depending therefrom including claims 2-4, 9-16, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claimed “achieving a desired finish on said vehicle component surface” is indefinite since “desired” is a relative term.  The term “desired finish” might mean different finishes according to different persons and determining whether or not the finish was “desired” as claimed would not be identifiable based solely on the structure.  Therefore, the claimed “desired finish” does not have a definite structural definition.  For the purpose of examination, the examiner will consider this to be “achieving a 
	Regarding claim 1, the claimed “said desired finish being prepared to be primed and painted to a class A auto high sheen surface finish” is indefinite.  It is indefinite what a “class A auto high sheen surface finish” is.  Claims must particularly point out and distinctly claim the invention.  A “class A auto high sheen surface finish” is considered to be a specific form of “finish,” but applicant fails to define what the structure of the class A auto finish is in either the claims or the specification.  Applicant has not disclosed who determines what a class A auto finish is, or how they measure a class A auto finish.  Therefore, it’s indefinite what structure the claimed 
	If applicant considers the “class A auto high sheen surface finish” to be inherently achieved with their method, then applicant should rely on the method steps themselves to define when the “class A auto high sheen surface finish” has been achieved.  
	Regarding claim 1, the claimed “achieving a desired finish on said vehicle component surface, said desired finish being prepared to be primed and painted to a class A auto high sheen surface finish” is indefinite, particularly to “achieving” and “being prepared.”  It’s unclear whether these are steps.  
The claim seemingly requires that the finish be then primed and painted.  For example, applicant is seemingly requiring that the surface achieved after the method be unprimed and unpainted.  However, an argument could be made that the claimed “desired surface” could be one of a primed and painted surface.  As long as someone follows up these steps with priming and painted, then such a surface meets the method step because it was prepared to be primed and painted.
	Therefore it is unclear whether this claim requires the method to produce an unprimed and unpainted surface, or whether the claim requires further priming and painting, or neither, or both.  
For the purpose of examination, the examiner will merely consider this to be a result of following the previous method steps for a “vehicle component surface,” which is considered to achieve a desired finish.  
Regarding claims 5-7, the claimed “the sanding paper” lacks antecedent basis.  For the purpose of examination, the examiner will consider this “the sanding disk.”  
	Regarding claim 8, the claimed “and in electronic communication with said pressure sensor” is indefinite as to what structure is “in electronic communication with said pressure sensor” as claimed.  As best understood, this could be referring to the gimbal, the arm, or the base.  For the purpose of examination, the examiner will this to be “and [the arm is] in electronic communication with said pressure sensor.”
	Regarding claim 17, the claimed “a hook-and-loop adhesive” is indefinite because a hook and loop fastener and an adhesive are two different types of fasteners.  However, since applicant does not separate the two fasteners with “and” or “or,” it’s unclear whether applicant is claiming both, one, or some modified version of either.  For example, it’s unclear if applicant is claiming a hook and loop fastener, or a hook and loop fastener with an adhesive, or a hook and loop fastener modified with an adhesive.  For the purpose of examination, the examiner will consider this to be “a hook-and-loop fastener.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 14, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534).
Regarding claim 1 (Original), Shimbara (US-5,509,848) discloses a process for automated sanding of a vehicle component surface (“painted surfaces of car bodies is performed by using industrial robots”) [Shimbara; col. 1, lines 11-14] comprising:
providing a sanding mechanism (polishing tool 23) having a sanding head (polishing tool 23) engaged with a housing (motor housing 24), a rotary motor (motor of the motor housing 24, not shown) contained within said housing (24), the rotary motor (motor of the motor housing 24) having a drive shaft (universal joint 27 connecting the motor and the polishing head 28) [Shimbara; col. 3, lines 47-52] rotatable about an axis (rotates about axis of 27U) and extending outwardly therefrom, a radial plate (polishing head 28) attached to a first end of the drive shaft (the distal end of lower joint shaft 27L), the first end being distal to a second end (the proximal end of upper joint shaft 27U) relative to a longitudinal axis of the drive shaft (universal joint 27) (Fig. 3), and a sanding disk (polishing pad 29);
attaching the sanding head (polishing tool 23) to a gimbal (27R) (see “Claim Interpretation” section above for definition) having a pressure sensor (“motor housing 24, in which a motor (not shown) is installed, is connected to a U-shaped bracket 11 of the robot arm 1 through a pressure sensor”) [emphasis added] [Shimbara; col. 3, lines 33-36];
powering the rotary motor driving rotation of the drive shaft, the radial plate and the sanding disk in at least one of a clockwise or counterclockwise direction (“rotary shaft 29a (see FIG. 3) of the polishing pad 29 is supported for rotation by the polishing head 28”) [Shimbara; col. 3, lines 36-42];
movably applying the sanding disk to said vehicle component surface at a constant pressure;
maintaining said constant pressure (“constant polishing pressure”) [Shimbara; col. 1, line 65- col. 2, line 6]; and

While Shimbara teaches a “polishing pad 29,” Shimbara is not explicit as to whether the polishing pad 29 contains an abrasive surface as claimed, potentially allowing the pad of Shimbara to act as a carrier for a slurry.  However, Panyard (US-6,264,534) teaches a polishing device for vehicle surfaces which has a sand disk (sanding disks 22) having an abrasive surface (as per the definition of a sanding disk, as is known in the art) releasably attached to a radial plate (radial plate 50) (Fig. 1).  Since Shimbara desires the pad 29 to “polish”, it therefore would have been obvious to one of ordinary skill in the art to use a sanding disk, such as taught by Panyard and is known in the art of polishing automobiles, in order to effect the desired polishing of Shimbara without adding an additional component for abrasive supply.   
	Regarding claim 8 (Original), Shimbara discloses the process of claim 1 further comprising releasably attaching said gimbal (27R) to a robotic arm (arm 1) movably attached to a base (“robot,” not shown) [Shimbara; col. 3, lines 12-15] and [the arm] (1) in electronic communication with said pressure sensor (30) (Fig. 10), said robotic arm (1) maintaining said constant pressure by automatically adjusting in response to data received from said pressure sensor (30) (Fig. 10) (“constant polishing pressure”) [Shimbara; col. 1, line 65- col. 2, line 6].
	Regarding claim 9 (Original), Shimbara discloses the process of claim 8 wherein said robotic arm is pneumatically adjustable (“a predetermined polishing pressure which is controlled by varying a hydraulic pressure introduced into a hydraulic cylinder”) [Shimbara; col. 2, lines 10-12] (Shibmara also states that the hydraulic can be an “air cylinder,” which means that Shimbara discloses a pneumatic means) [Shimbara; col. 3, lines 22-24].
	Regarding claim 14 (Original), Shimbara discloses the process of claim 1 further comprising achieving [a] 360-degree pressure contact of the sanding disk (polishing pad 29) (a circular face contact) with said vehicle component surface (Fig. 8).
Regarding claim 17 (Original), Shimbara discloses the process of claim 1 but fails to disclose further comprising releasably attaching the sanding disk to the radial plate with a hook-and-loop adhesive.  
	However, Panyard (US-6,264,534) teaches “[i]n preferred practice of the invention, the facing surfaces of pad 52 and sanding disk 22 are comprised of interlockable hook-and-loop fastener materials, e.g. materials available under the trademark VELCRO or other brands. The sanding disk can be attached to a sheer resistant foam pad 52 by moving the disk into contact with end face 53 of the foam pad, and then slightly rotating or pivoting the pad to enhance the interlocking action of the hook-and-loop fastener materials. A worn sanding disk can be removed from foam pad 52 by grasping the protruding edge 54 of the sanding disk and exerting a pulling force thereon, so that the sanding disk peels away from the foam pad” [Panyard; col. 3, lines 37-50].  Since the invention of Panyard is pertinent to robotic sanders, it therefore would have been obvious to one of ordinary skill in the art to modify the radial plate and sanding disk of Shimbara to be attached by hook and loop fasteners in order to easily replace worn disks or swap out different grit sizes, as made obvious by Panyard [Panyard; col. 3, lines 37-50].  
	Regarding claim 18 (Original), Shimbara discloses the process of claim 1 but fails to disclose wherein said sanding mechanism further comprises two or more independently rotating drive shafts, radial plates and sanding disks.
	However, it has been held that held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, adding additional rotating drive shafts, radial plates, and sanding disks would have the same benefits of one sanding mechanism comprising a drive shaft, radial plate, and sanding disk, which is the ability to perform a polishing job automatically [Shimbara; col. 1, lines 11-19].  Applicant has not described any new an unexpected result produced by duplicating the rotating drive shafts, radial plates, and sanding disks and therefore this is considered merely a duplication of part. 
.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Leach (US-5,470,609).
	Regarding claim 2 (Original), Shimbara discloses the process of claim 1 but fails to disclose wherein said vehicle component is formed from sheet molding compound (SMC).
	However, Leach (US-5,470,609) states that vehicle components are typically formed from sheet molding compound (SMC) and are typically sanded until smooth (Leach expresses the desire to sand the body by discussing sand throughs, which occur during a typical sanding operation of the body after assembly, repair, or other cosmetic damage or abnormality) [Leach; col. 1, lines 19-22].  Since Shimbara’s device is directed at sanding vehicle components, it therefore would have been obvious to one of ordinary skill in the art to use the polishing device of Shimbara for the sanding of a SMC automotive body panel in order to remove roughness from the surface, as taught by Leach [Leach; col. 1, lines 19-22].  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Onoyama (US-2006/0188654).
	Regarding claim 3 (Original), Shimbara discloses the process of claim 1 but fails to disclose wherein said vehicle component is formed from thermoplastic.
	However, Onoyama teaches that conductive primers can be used for automobile bumpers so as to make the bumper more suitable for electrostatic spraying [Onoyama; paragraphs 0002-
	Regarding claim 4 (Original), Shimbara discloses the process of claim 1, but fails to disclose wherein said vehicle component surface having a coating of conductive primer.
	However, Onoyama teaches that conductive primers can be used for automobile bumpers so as to make the bumper more suitable for electrostatic spraying [Onoyama; paragraphs 0002-0004].  Since both Shimbara and Onoyama are directed at improving the surface of automobile parts, it therefore would have been obvious to one of ordinary skill in the art to use the sanding machine of Shimbara to polish the surface of an automobile part, such as a bumper, after application of a primer, conductive or otherwise, in order to smooth the roughness of the surface prior to the spraying of the main paint [Onoyama; paragraphs 0002-0004].  

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Andrichik (US-2010/0221982).
	Regarding claims 5-7, Shimbara discloses the process of claim 1, but fails to disclose the grit of the sandpaper.  
	However, Andrichik (US-2010/0221982) teaches a grit of between 40 and 2000, 500 and 1500, and of 1000 (“aggressive flexible sanding composite 14 had a coarseness of about 800 -1,000 grit”) [Andrichik; paragraph 0044].  It is well known in the abrasive arts that coarse abrasives are used to remove large protrusions, and smaller abrasives remove smaller protrusions.  However, the benefit of using smaller protrusions is that smaller scratches are generated, thus resulting in a smoother and shinier surface.  Therefore, it would be obvious to use a fine grit, such .  

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Wood (US-2005/0181707).
Regarding claim 10 (Original), Shimbara discloses the process of claim 1 further comprising maintaining said constant pressure using an air logic controller.
However, Wood (US-2005/0181707) teaches using an air logic controller 34 to control the pneumatic/hydraulic pistons [Wood; paragraph 0027].   Since Shimbara’s robot arm is hydraulic (“a predetermined polishing pressure which is controlled by varying a hydraulic/pneumatic pressure introduced into a hydraulic cylinder”) [Shimbara; col. 2, lines 10-12] [Shimbara; col. 3, lines 22-24], it therefore would have been obvious to one of ordinary skill in the art to use an logic controller, such as that taught by Wood, for the automatic and precise control of the pressure of the robot arm as desired by Shimbara [Shimbara; col. 2, lines 10-12].  

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Braunschweig (US-2006/0019579).
Regarding claims 11-13, Shimbara discloses the process of claim 1, but fails to disclose that the sanding disk is applied to the vehicle component surface for a duration of between 30 seconds and 240 seconds, of between 45 seconds and 180 seconds, or between 60 seconds and 120 seconds.  
However, Braunschweig (US-2006/0019579) teaches wherein an interval for abrading can be 60 seconds [Braunschweig; Tables 1-3].  Since 60 seconds is a common sanding interval, it therefore would have been obvious to one of ordinary skill in the art to try the interval of 60 .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Robinson (US-6,183,355).
	Regarding claim 15 (Original), Shimbara discloses the process of claim 14 but fails to disclose wherein achieving 360-degree pressure contact includes flexing a plurality of flexible members attached to the radial plate and in contact with the sanding disk.
	However, Robinson (US-6,183,355) teaches a plurality of flexible members (36, 38, 40) attached to a radial plate (the upper cap 32) and in contact with a sanding disk (34, 16).  Since Robinson teaches that using springs allows the disk to better form to the surface being worked on [Robinson; col. 1, lines 34-35], it therefore would have been obvious to one of ordinary skill in the art to put springs between a radial plate and sanding disk of Shimbara, as taught by Robinson, or order to allow the disk to better conform to the surface being worked for 360 degree contact [Robinson; col. 1, lines 34-35].  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US-5,509,848) in view of Panyard (US-6,264,534) and further in view of Guan (US-2013/0273818).
	Regarding claim 16 (Original), Shimbara discloses the process of claim 1 but fails to disclose wherein said sanding mechanism is a random orbital sander.
	However, Guan (US-2013/0273818) teaches  a sanding mechanism with a random orbital sander (sander with an eccentric block) [Guan; col. 2, lines 33-37].  It is well known within the art that orbital sanders benefit over other types of sanders from a minimization of swirl marks, thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.